THIS  NOTE  AND  THE  SECURITIES  ISSUABLE  UPON  THE  CONVERSION  HEREOF

HAVE   NOT   BEEN   REGISTERED   UNDER   THE   SECURITIES   ACT   OF   1933,
  AS

AMENDED.     THEY   MAY   NOT   BE   SOLD,   OFFERED   FOR   SALE,   PLEDGED
  OR

HYPOTHECATED    IN    THE    ABSENCE    OF    AN    EFFECTIVE    REGISTRATION

STATEMENT  AS  TO  THE  SECURITIES  UNDER  SAID  ACT  OR  AN  OPINION  OF

COUNSEL  SATISFACTORY  TO  THE  COMPANY  THAT  SUCH  REGISTRATION  IS

NOT REQUIRED.

M EDIJ ANE H OLDINGS I NC.

C ONVERTIBLE P ROMISSORY N OTE



U.S.$1,200,000

December 23, 2014

FOR   VALUE   RECEIVED,   M EDIJ ANE   H OLDINGS   I NC. ,   a   Nevada
  corporation

(“MJMD”),  promises  to  pay  to  CannaVest  Corp.,  a  Delaware  corporation
 (“Investor”),  or  its

permitted  assigns,  in  lawful  money  of  the  United  States  of  America
 the  principal  sum  of  One

Million  Two  Hundred  Thousand  Dollars  (U.S.  $1,200,000),  or  such  lesser
 amount  as  shall  equal

the  outstanding  principal  amount  hereof,  together  with  interest  from
 the  date  of  this  Convertible

Promissory  Note  (this  “Note”)  on  the  unpaid  principal  balance  at  a
 rate  equal  to  ten  percent

(10)%  per  annum,  computed  on  the  basis  of  the  actual  number  of  days
 elapsed  and  a  year  of  365

days.  All unpaid principal, together with any then unpaid and accrued interest
and other amounts

payable  hereunder,  shall  be  due  and  payable  on  the  earlier  of  (i)
 the  date  that  is  six  (6)  months

from the date of this Note referenced above (the “Maturity Date”), (ii)
immediately upon or after

the  occurrence  of  an  Event  of  Default  (as  defined  below),  or  (iii)
 pursuant  to  a  Change  of

Control.

The  following  is  a  statement  of  the  rights  of  Investor  and  the
 conditions  to  which  this

Note is subject, and to which Investor, by the acceptance of this Note, agrees:



1.

Definitions.    As  used  in  this  Note,  the  following  capitalized  terms
 have  the

following meanings:



(a)

“Affiliate” means means, with respect to any Person, any other Person that

directly  or  indirectly  controls,  is  controlled  by,  or  is  under  common
 control  with,  such  Person,  it

being  understood  for  purposes  of  this  definition  that  “control”  of  a
 Person  means  the  power

directly  or  indirectly  either  to  vote  10%  or  more  of  the  stock
 having  ordinary  voting  power  for

the  election  of  directors  of  such  Person  or  direct  or  cause  the
 direction  of  the  management  and

policies of such Person whether by contract or otherwise.



(b)

“Bloomberg” means Bloomberg, L.P.



(c)

“Business  Day”  means  any  day  other  than  a  Saturday,  Sunday  or  any

other  day  on  which  nationally  chartered  banks  are  authorized  to  be
 closed  in  the  State  of  New

York.

DOCS 120416-000001/2107904.1









(d)

“Change  of  Control”  shall  mean  (i)  the  acquisition  of  MJMD  by  another

entity by means of any transaction or series of related transactions (including,
without limitation,

any stock acquisition, reorganization, merger or consolidation but excluding any
sale of stock for

capital  raising  purposes)  other  than  a  transaction  or  series  of
 transactions  in  which  the  holders  of

the  voting  securities  of   MJMD outstanding  immediately  prior  to  such
 transaction  continue  to

retain  (either  by  such  voting  securities  remaining  outstanding  or  by
 such  voting  securities  being

converted  into  voting  securities  of  the  surviving  entity),  as  a  result
 of  shares  in  MJMD held  by

such  holders  prior  to  such  transaction,  at  least  fifty  percent  (50%)
 of  the  total  voting  power

represented  by  the  voting  securities  of  MJMD or  such  surviving  entity
 outstanding  immediately

after  such  transaction  or  series  of  transactions;  (ii)  a  sale,  lease
 or  other  conveyance  of  all  or

substantially  all  of  the  assets  of  MJMD  except  from  MJMD;  or  (iii)
 the  commencement  of  any

liquidation, dissolution or winding up of MJMD, whether voluntary or
involuntary.



(e)

“Closing  Sale  Price”  means  the  last  closing  trade  price  for  MJMD’s

Common  Stock  on  an  Eligible  Market,  as  reported  by  Bloomberg,  or,  if
 the  Eligible  Market

begins  to  operate  on  an  extended  hours  basis  and  does  not  designate
 the  closing  trade  price,  then

the last trade price of MJMD’s Common Stock prior to 4:00 p.m., New York time,
as reported by

Bloomberg,  or,  if  the  Eligible  Market  is  not  the  principal  securities
 exchange  or  trading  market

for  for  such  security,  the  last  trade  price  of  such  security  on  the
 principal  securities  exchange  or

trading  market  where  such  security  is  listed  or  traded  as  reported  by
 Bloomberg,  or  if  the

foregoing do not apply, the last trade price of such security in the
over-the-counter market on the

electronic  bulletin  board  for  such  security  as  reported  by  Bloomberg.
  All  such  determinations

shall  be  appropriately  adjusted  for  any  stock  dividend,  stock  split,
 stock  combination  or  other

similar transaction during such period.



(f)

“Conversion Price” means the lesser of (i) $0.02, as adjusted for any stock

split,  stock  dividend,  stock  combination  or  other  similar  transaction,
 (ii)  the  Closing  Sale  Price,

or (iii) the arithmetic average of the lowest Closing Sale Prices of MJMD Common
Stock during

the five (5) Trading Day period immediately preceding the date of such
determination.



(g)

“Conversion  Shares”  shall  mean  the  shares  of  Common  Stock  of  MJMD

issued by MJMD pursuant to the terms hereof.



(h)

“Eligible  Market”  means  The  New  York  Stock  Exchange,  NYSE  Amex,

the  Nasdaq  Global  Select  Market,  the  Nasdaq  Global  Market,  the  Nasdaq
 Capital  Market  or  the

OTC Bulletin Board.



(i)

“Event of Default” has the meaning given in Section 5 hereof.



(j)

“Investor”  shall  mean  the  Person  specified  in  the  introductory
 paragraph

of this Note or any Person who shall at the time be the registered holder of
this Note.



(k)

“Obligations”  shall  mean  and  include  all  loans,  advances,  debts,
 liabilities

and  obligations,  howsoever  arising,  owed  by  MJMD  to  Investor  of  every
 kind  and  description

(whether  or  not  evidenced  by  any  note  or  instrument  and  whether  or
 not  for  the  payment  of

money),  now  existing  or  hereafter  arising  under  or  pursuant  to  the
 terms  of  this  Note,  including,

all  interest,  fees,  charges,  expenses,  attorneys’  fees  and  costs  and
 accountants’  fees  and  costs





chargeable  to  and  payable  by  MJMD  hereunder  and  thereunder,  in  each
 case,  whether  direct  or

indirect, absolute or contingent, due or to become due, and whether or not
arising after a Change

of Control or the commencement of a proceeding under Title 11 of the United
States Code (11 U.

S.  C.  Section 101  et  seq.),  as  amended  from  time  to  time  (including
 post-petition  interest)  and

whether or not allowed or allowable as a claim in any such proceeding.



(l)

“Person”   shall   mean   and   include   an   individual,   a   partnership,
  a

corporation  (including  a  business  trust),  a  joint  stock  company,  a
 limited  liability  company,  an

unincorporated association, a joint venture or other entity or a governmental
authority.



(m)

“Registration  Statement”  means  a  registration  statement  of  MJMD  under

the 1933 Act covering securities of MJMD (including Common Stock) on Form S-3,
if MJMD is

then eligible to file using such form, and if not eligible, on Form S-1 or other
appropriate form.



(n)

“SEC” means the Securities and Exchange Commission.



(o)

“Share  Reserve”  the  number  of  shares  of  Common  Stock  determined  by

dividing  (i)  the  sum  of  (A)  all  such  unpaid  principal  plus  (B)  all
 unpaid  and  accrued  interest

under this Note by (ii) the Conversion Price.



(p)

“Trading  Day”  means  any  day  on  which  the  Common  Stock  is  traded  on

the Eligible Market, or, if the Eligible Market is not the principal trading
market for the Common

Stock,  then  on  the  principal  securities  exchange  or  securities  market
 on  which  the  Common

Stock  is  then  traded;  provided  that,  “Trading  Day”  shall  not  include
 any  day  on  which  the

Common  Stock  is  scheduled  to  trade  on  such  exchange  or  market  for
 less  than  4.5  hours  or  any

day  that  the  Common  Stock  is  suspended  from  trading  during  the  final
 hour  of  trading  on  such

exchange  or  market  (or  if  such  exchange  or  market  does  not  designate
 in  advance  the  closing

time  of  trading  on  such  exchange  or  market,  then  during  the  hour
 ending  at  4:00:00 p.m.,  New

York time) unless such day is otherwise designated as a Trading Day in writing
by Investor.



(q)

The  “1934  Act”  shall  mean  the  Securities  and  Exchange  Act  of  1934,
 as

amended.



(r)

The “1933 Act” shall mean the Securities Act of 1933, as amended.



2.

Payment.   In consideration for the issuance of this Note to Investor, Investor
shall

deliver   to   MJMD   50kg   of   Investor’s   “CBD   GOLD”™,   at   $0.10/mg
  of   CBD   at   24%

concentration for a total investment of $1,200,000.



3.

Prepayment.   This  Note  may  not  be  prepaid  at  any  time  without  the
 prior  written

consent  of  Investor.   If  this  Note  is  not  earlier  converted  as
 provided  herein,  all  unpaid  principal,

together  with  any  then  unpaid  and  accrued  interest  hereon,  shall  be
 due  and  payable  on  the

Maturity  Date.     MJMD  will  make  all  cash  payments  due  under  this
 Note  in  immediately

available funds by 5:00 p.m. New York local time on the date such payment is
due.



4.

Investor Representations.









(a)

Securities  Law  Compliance.   Investor  has  been  advised  that  this  Note
 and

the underlying securities have not been registered under the Securities Act, or
any state securities

laws  and,  therefore,  cannot  be  resold  unless  they  are  registered  under
 the  Securities  Act  and

applicable  state  securities  laws  or  unless  an  exemption  from  such
 registration  requirements  is

available.  Investor is aware that MJMD is under no obligation pursuant to this
Note to effect any

such  registration  with  respect  to  this  Note  or  the  underlying
 securities  or  to  file  for,  or  comply

with,  any  exemption  from  registration.   Investor  has  not  been  formed
 solely  for  the  purpose  of

making  this  investment  and  is  purchasing  this  Note  for  its  own
 account  for  investment,  not  as  a

nominee  or  agent,  and  not  with  a  view  to,  or  for  resale  in
 connection  with,  the  distribution

thereof.    Investor  has  such  knowledge  and  experience  in  financial  and
 business  matters  that

Investor  is  capable  of  evaluating  the  merits  and  risks  of  such
 investment,  is  able  to  incur  a

complete loss  of  such  investment and  is  able to  bear the economic risk of
 such investment for  an

indefinite period of time.



(b)

Accredited  Investor.    Investor  is  an  accredited  investor  as  such  term
 is

defined in Rule 501 of Regulation D under the Securities Act.



(c)

Access  to  Information.    Investor  acknowledges  that  MJMD  has  given

Investor  access  to  the  corporate  records  and  accounts  of  MJMD  and  to
 all  information  in  its

possession relating to MJMD, has made its officers and representatives available
for interview by

Investor,  and  has  furnished  Investor  with  all  documents  and  other
 information  required  for

Investor to make an informed decision with respect to the purchase of this Note.



(d)

Transfer  Restrictions.   Investor  acknowledges  that  (i)  the  Common  Stock

issuable   upon   conversion   of   this   Note   has   not   been   and   will
  not   be   registered   under   the

provisions  of  the  1933  Act,  and  may  not  be  transferred  unless  (A)
 subsequently  registered

thereunder,  or  (B)  Investor  shall  have  delivered  to   MJMD an  opinion
 of  counsel,  reasonably

satisfactory  in  form,  scope  and  substance  to  MJMD,  to  the  effect  that
 the  Common  Stock  to  be

sold  or  transferred  may  be  sold  or  transferred  pursuant  to  an
 exemption  from  registration  under

the  1933  Act;  (ii)  any  sale  of  the  Common  Stock  made  in  reliance  on
 Rule  144  may  be  made

only  in  accordance  with  the  terms  of  such  Rule  and  further,  if  such
 Rule  is  not  applicable,  any

resale  of  such  Common  Stock  under  circumstances  in  which  the  seller,
 or  the  Person  through

whom  the  sale  is  made,  may  be  deemed  to  be  an  underwriter,  as  that
 term  is  used  in  the  1933

Act,  may  require  compliance  with  some  other  exemption  under  the  1933
 Act  or  the  rules  and

regulations  of  the  SEC  thereunder;  and  (iii)  except  as  otherwise
 provided  herein,  neither  MJMD

nor  any  other  Person  is  under  any  obligation  to  register  the
 Securities  under  the  1933  Act  or  to

comply with the terms and conditions of any exemption thereunder.



(e)

Restrictive  Legend.    Investor  acknowledges  and  agrees  that,  until  such

time  as  the  Common  Stock  has  been  registered  under  the  1933  Act,  and
 may  be  sold  in

accordance  with  an  effective  Registration  Statement,  or  until  such
 Common  Stock  can  otherwise

be   sold   without   restriction,   whichever   is   earlier,   the
  certificates   and   other   instruments

representing  any  of  the  Common  Stock  shall  bear  a  restrictive  legend
 in  substantially  the

following  form  (and  a  stop-transfer  order  may  be  placed  against
 transfer  of  any  such  Common

Stock):





THESE   SECURITIES   HAVE   NOT   BEEN   REGISTERED   UNDER   THE

SECURITIES  ACT  OF  1933,  AS  AMENDED,  OR  THE  SECURITIES  LAWS

OF  ANY  STATE  AND  MAY  NOT  BE  SOLD  OR  OFFERED  FOR  SALE  IN

THE  ABSENCE  OF  AN  EFFECTIVE  REGISTRATION  STATEMENT  FOR

THE  SECURITIES  OR  AN  OPINION  OF  COUNSEL  IN  FORM,  SUBSTANCE

AND     SCOPE     CUSTOMARY     FOR     OPINIONS     OF     COUNSEL     IN

COMPARABLE  TRANSACTIONS  OR  OTHER  EVIDENCE  ACCEPTABLE

TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED, OR

UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.



5.

MJMD Representations and Warranties.



(a)

Reporting  Status.   During  the  term  of  this  Note  and  so  long  as
 Investor

beneficially  owns  the  Conversion  Shares,  and  for  at  least  twenty  (20)
 Trading  Days  thereafter,

MJMD  shall  file  all  reports  required  to  be  filed  with  the  SEC
 pursuant  to  Sections 13  or  15(d)  of

the 1934 Act, and shall take all reasonable action under its control to ensure
that adequate current

public  information  with  respect  to  MJMD,  as  required  in  accordance
 with  Rule  144,  is  publicly

available, and shall not terminate its status as an issuer required to file
reports under the 1934 Act

even if the 1934 Act or the rules and regulations thereunder would permit such
termination.



(b)

Piggyback  Registrations.   From  and  after  the  time  this  Note  is
 converted

to  Common  Stock  of  MJMD,  MJMD  shall  notify  Investor  in  writing  at
 least  fifteen  (15)  Trading

Days  prior  to  the  filing  of  any  Registration  Statement  for  purposes
 of  a  public  offering  of

securities  of  MJMD  (including,  but  not  limited  to,  Registration
 Statements  relating  to  secondary

offerings  of  securities  of  MJMD)  and  will  afford  Investor  an
 opportunity  to  include  in  such

Registration  Statement  all  or  part  of  the  Conversion  Shares.  If
 Investor  desires  to  include  in  any

such  Registration  Statement  all  or  any  part  of  the  Conversion  Shares,
 then  Investor  shall,  within

fifteen  (15)  Trading  Days  after  the  above-described  notice  from  MJMD,
 so  notify  MJMD  in

writing.  Such  notice  shall  state  the  intended  method  of  disposition  of
 the  Conversion  Shares  by

Investor.  In  the  event  Investor  desires  to  include  less  than  all  of
 the  Conversion  Shares  in  any

Registration  Statement,  it  shall  continue  to  have  the  right  to  include
 any  Conversion  Shares  in

any  subsequent  Registration  Statement  or  Registration  Statements  as  may
 be  filed  by  MJMD

with respect to offerings of its securities, all upon the terms and conditions
set forth herein.



(c)

Share   Reserve.     In   order   to   allow   for,   as   of   the   relevant
  date   of

determination,  the  conversion  of  the  Obligations  into  Common  Stock,
  MJMD shall  take  all

action  necessary  to  reserve  for  the  benefit  of  Investor   the  number
 of  authorized  but  unissued

shares of Common Stock equal to the Share Reserve.



6.

Events  of  Default.    The  occurrence  of  any  of  the  following  shall
 constitute  an

“Event of Default” under this Note:



(a)

Failure  to  Pay.    MJMD  shall  fail  to  pay  (i) when  due  any  principal
 or

interest  payment  on  the  due  date  hereunder  or  (ii) any  other  payment
 required  under  the  terms  of

this  Note  or  any  other  agreement  of  the  parties  on  the  date  due,
 and  such  payment  shall  not  have

been made within five (5) days of MJMD’s receipt of Investor’s written notice to
MJMD of such

failure to pay; or









(b)

Breaches  of  Covenants.   MJMD  shall  fail  to  observe  or  perform  any
 other

covenant,  obligation,  condition  or  agreement  contained  in  this  Note  and
 (i) such  failure  shall

continue  for  thirty  (30)  days  after  MJMD  receives  notice  thereof  from
 Investor,  or  (ii) if  such

failure  is  not  curable  within  such  30-day  period,  but  is  reasonably
 capable  of  cure  and  MJMD

shall  not  have  commenced  a  cure  in  a  manner  reasonably  satisfactory
 to  Investor  within  the

initial  30-day  period  or  at  any  time  thereafter  ceases  to  use
 commercially  practicable  efforts  to

effect such cure; or



(c)

Voluntary  Bankruptcy  or  Insolvency  Proceedings.   MJMD  shall  (i) apply

for  or  consent  to  the  appointment  of  a  receiver,  trustee,  liquidator
 or  custodian  of  itself  or  of  all

or a substantial part of its property, (ii) be unable, or admit in writing its
inability, to pay its debts

generally  as  they  mature,  (iii) make  a  general  assignment  for  the
 benefit  of  its  creditors,  (iv) be

dissolved  or  liquidated,  (v) commence  a  voluntary  case  or  other
 proceeding  seeking  liquidation,

reorganization  or  other  relief  with  respect  to  itself  or  its  debts
 under  any  bankruptcy,  insolvency

or other similar law now or hereafter in effect or consent to any such relief or
to the appointment

of  or  taking  possession  of  its  property  by  any  official  in  an
 involuntary  case  or  other  proceeding

commenced against it, or (vi) take any action for the purpose of effecting any
of the foregoing; or



(d)

Involuntary  Bankruptcy  or  Insolvency  Proceedings.   Proceedings  for  the

appointment of a receiver, trustee, liquidator or custodian of MJMD, or of all
or a substantial part

of   the   property   thereof,   or   an   involuntary   case   or   other
  proceedings   seeking   liquidation,

reorganization  or  other  relief  with  respect  to  MJMD  or  the  debts
 thereof  under  any  bankruptcy,

insolvency  or  other  similar  law  now  or  hereafter  in  effect  shall  be
 commenced  and  an  order  for

relief  entered  or  such  proceeding  shall  not  be  dismissed  or  discharged
 within  thirty  (30)  days  of

commencement; or



(e)

Cessation  of  Operations.     Any  cessation  of  operations  by  MJMD,  or

MJMD  admits  it  is  otherwise  generally  unable  to  pay  its  debts  as
 such  debts  become  due;

provided, however, that any disclosure of MJMD’s ability to continue as a “going
concern” shall

not be an admission that MJMD cannot pay its debts as they become due; or



(f)

Share Reserve.  MJMD’s failure to maintain the Share Reserve.



7.

Notice  of  Events  of  Default  and  Change  of  Control;  Rights  of  Investor
 upon

Default.   MJMD  shall  furnish  to  Investor,  promptly  upon  the  occurrence
 thereof,  written  notice

of  the  occurrence  of  any  Event  of  Default  hereunder  and,  not  less
 than  ten  (10)  days  prior  to  a

Change  of  Control,  written  notice  of  any  proposed  Change  of  Control.
  Immediately  upon  the

occurrence   or   existence   of   any   Event   of   Default   and   at   any
  time   thereafter   during   the

continuance  of  such  Event  of  Default,  all  outstanding  Obligations
 payable  by  MJMD  hereunder

shall  be  immediately  due  and  payable  without  presentment,  demand,
 protest  or  any  other  notice

of  any  kind,  all  of  which  are  hereby  expressly  waived,  anything
 contained  herein  to  the  contrary

notwithstanding.   In  addition  to  the  foregoing  remedy,  upon  the
 occurrence  or  existence  of  any

Event of Default, Investor may exercise any other right, power or remedy granted
to it under this

Note  or  otherwise  permitted  to  it  by  law,  either  by  suit  in  equity
 or  by  action  at  law,  or  both.

Upon an Event of Default, all unpaid obligations under this Note shall bear
interest at the default

rate of 12% per annum.









8.

Conversion.



(a)

Optional  Conversion.   At  any  time  prior  to,  on  or  following  the
 Maturity

Date,  the  outstanding  principal  amount  of,  and  all  accrued  but  unpaid
 interest  under,  this  Note

shall be convertible at the option of the holder into that number of Conversion
Shares determined

by  dividing  (i)  the  sum  of  (A)  all  such  unpaid  principal  plus  (B)
 all  unpaid  and  accrued  interest

under this Note by (ii) the Conversion Price.



(b)

Mechanics  of  Conversion.     To  exercise  its  right  to  convert  this  Note

pursuant  to  Section  8(a),  Investor  shall  deliver  (whether  via  email,
 facsimile  or  otherwise)  to

MJMD  a  copy  of  an  executed  notice  of  conversion  substantially  in  the
 form  attached  hereto  as

Exhibit  A  (the  “Conversion  Notice”).   Investor  shall  promptly  thereafter
 surrender  this  Note  to  a

reputable  overnight  courier  for  delivery  to  MJMD  (or  an  indemnification
 undertaking  with

respect to this Note in the case of its loss, theft or destruction).



(c)

Fractional  Shares;  Interest;  Effect  of  Conversion.    No  fractional
 shares

shall  be  issued  upon  conversion  of  this  Note.   In  lieu  of  MJMD
 issuing  any  fractional  shares  to

Investor  upon  the  conversion  of  this  Note,  MJMD  shall  pay  to  Investor
 an  amount  equal  to  the

product  obtained  by  multiplying  the  Conversion  Price  by  the  fraction
 of  a  share  not  issued

pursuant  to  the  previous  sentence.   Upon  conversion  of  this  Note  in
 full  and  the  payment  of  any

amounts  specified  in  this  Section 8(c),  MJMD  shall  be  forever  released
 from  all  its  obligations

and liabilities under this Note.



9.

Successors  and  Assigns.    Subject  to  the  restrictions  on  transfer
 described  in

Sections  11  and  12  below,  the  rights  and  obligations  of  MJMD  and
 Investor  shall  be  binding

upon and benefit the successors, assigns, heirs, administrators and transferees
of the parties.



10.

Waiver  and  Amendment.    Any  provision  of  this  Note  may  only  be
 waived,

amended or modified upon the written consent of MJMD and Investor.



11.

Registration  and  Replacement  of  this  Note;  Transfer  of  Note  and
 Securities

Issuable  on  Conversion  Hereof.   MJMD  will  keep,  at  its  principal
 executive  office,  books  for

the  registration  and  registration  of  transfer  of  this  Note.   Prior  to
 presentation  of  this  Note  for

registration  of  transfer,  MJMD  shall  treat  the  Person  in  whose  name
 such  Note  is  registered  as

the  owner  and  holder  of  such  Note  for  all  purposes  whatsoever,
 whether  or  not  such  Note  shall

be   overdue,   and   MJMD   shall   not   be   affected   by   notice   to
  the   contrary.     Subject   to   any

restrictions on or conditions to transfer set forth elsewhere in this Note, the
holder of this Note, at

its  option,  may  in  person  or  by  duly  authorized  attorney  surrender
 the  same  for  exchange  at

MJMD’s  chief  executive  office,  and  promptly  thereafter  and  at  MJMD’s
 expense,  except  as

provided below, receive in exchange therefor one or more new Notes in the name
of such holder,

each  in  the  principal  (or  for  the  number  of  shares,  as  applicable)
 requested  by  such  holder,  dated

the  date  to  which  interest  shall  have  been  paid  on  the  Note  so
 surrendered  or,  if  no  interest  shall

have  yet  been  so  paid,  dated  the  date  of  the  Note  so  surrendered
 and  registered  in  the  name  of

such Person or Persons as shall have been designated in writing by such holder
or its attorney for

the same principal amount as the then unpaid principal amount of the Note so
surrendered (or for

the   number   of   shares,   as   applicable).     Upon   receipt   by   MJMD
  of   evidence   reasonably

satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of this Note and





(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it; or (b) in the

case of mutilation, upon surrender thereof, MJMD, at its expense, will execute
and deliver in lieu

thereof  a  new  Note  executed  in  the  same  manner  as  the  Note  being
 replaced,  in  the  same

principal  amount  as  the  unpaid  principal  amount  of  such  Note  and
 dated  the  date  to  which

interest  shall  have  been  paid  on  such  Note  or,  if  no  interest  shall
 have  yet  been  so  paid  on  such

Note, dated the date of such Note.



12.

Assignment  by  MJMD.    Neither  this  Note  nor  any  of  the  rights,
 interests  or

obligations  hereunder  may  be  assigned,  by  operation  of  law  or
 otherwise,  in  whole  or  in  part,  by

MJMD  without  the  prior  written  consent  of  Investor,  such  consent  not
 to  be  unreasonably

withheld, delayed or conditioned.



13.

Notices.

All   notices,   requests,   demands,   consents,   instructions   or   other

communications   required   or   permitted   hereunder   shall   be   in
  writing   and   faxed,   mailed   or

delivered to each party at the respective addresses of the parties as set forth
on the signature page

hereto, or at such other address or facsimile number as MJMD shall have
furnished to Investor in

writing.   All  such  notices  and  communications  will  be  deemed
 effectively  given  the  earlier  of

(i) when  received,  (ii) when  delivered  personally,  (iii) one  business  day
 after  being  delivered  by

facsimile  (with  receipt  of  appropriate  confirmation),  (iv) one  business
 day  after  being  deposited

with an overnight courier service of recognized standing or (v) four days after
being deposited in

the U.S. mail, first class with postage prepaid.



14.

Payment.   Payment  shall  be  made  in  lawful  tender  of  the  United
 States,  and  all

references to dollar amounts shall refer to United States Dollars.



15.

Expenses;  Waivers.   If  any  action  is  instituted  with  a  court  to
 collect  this  Note,

MJMD  shall  pay  all  costs  and  expenses,  including,  without  limitation,
 reasonable  attorneys’  fees

and  costs,  incurred  in  connection  with  such  action.    MJMD  hereby
 waives  notice  of  default,

presentment  or  demand  for  payment,  protest  or  notice  of  nonpayment  or
 dishonor  and  all  other

notices  or  demands  relative  to  this  instrument.    Each  party  shall
 bear  its  own  fees  and  costs

incurred in connection with the consummation of the transactions contemplated by
this Note.



16.

Governing Law; Venue.   This Note and all actions arising out of or in
connection

with  this  Note  shall  be  governed  by  and  construed  in  accordance  with
 the  laws  of  the  State  of

Nevada,  without  regard  to  the  conflicts  of  law  provisions  of  the
 State  of  Nevada  in  every  respect

including,  without  limitation,  validity,  interpretation,  and  performance.
 Any  suit  or  proceeding

arising  from  or  relating  in  any  way  to  the  subject  matter  of  this
 Note  shall  be brought  only  in  the

courts,  state  and  federal,  located  in  the  State  of  Nevada,  and  the
 parties  hereby  consent  to  the

exclusive federal jurisdiction and venue of such courts.



17.

Failure  or  Indulgence  Not  Waiver.   No  failure  or  delay  on  the  part
 of  Investor  in

the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall

any  single  or  partial  exercise  of  any  such  power,  right  or  privilege
 preclude  other  or  further

exercise  thereof  or  of  any  other  right,  power  or  privilege.    All
 rights  and  remedies  existing

hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.









18.

Severability.      In   the   event   that   any   provision   of   this   Note
  is   invalid   or

unenforceable  under  any  applicable  statute  or  rule  of  law,  then  such
 provision  shall  be  deemed

inoperative  to  the  extent  that  it  may  conflict  herewith  and  shall  be
 deemed  modified  to  conform

with  such  statute  or  rule  of  law.   Any  such  provision  which  may
 prove  invalid  or  unenforceable

under any law shall not affect the validity or enforceability of any other
provision of this Note.

MEDIJANE HOLDINGS INC. has caused this Note to be issued as of the date first
written

above.

M EDIJ ANE H OLDINGS I NC.

By:






Name:  Russell Stone

Title:    Chief Executive Officer



Address:

2011 Ken Pratt Blvd., Suite 300

Longmont, CO 80501

ACKNOWLEDGED AND AGREED:

CANNAVEST CORP.

By:



Name: Michael Mona, Jr.

Title: Chief Executive Officer



Address:

2688 S. Rainbow Blvd., Suite B

Las Vegas, NV 89146





EXHIBIT A

CONVERSION NOTICE



MediJane Holdings Inc.

Date:



Attn: Chief Executive Officer

2011 Ken Pratt Blvd., Suite 300

Longmont, CO 80501

CONVERSION NOTICE

The  above-captioned  Investor  hereby  gives  notice  to  MediJane  Holdings
 Inc.  (the  “Company”),

pursuant to that certain Convertible Promissory Note made by the Company in
favor of Investor (the

“Note”), that Investor elects to convert the portion of the Note balance set
forth below into fully paid

and  non-assessable  shares  of  Common  Stock  of  the  Company  as  of  the
 date  of  conversion  specified

below.   Said  conversion  shall  be  based  on  the  Conversion  Price  set
 forth  below.   In  the  event  of  a

conflict between this Conversion Notice and the Note, the Note shall govern, or,
in the alternative, at

the  election  of  Investor  (or  the  holder  hereof)  in  its  sole
 discretion,  such  holder  may  provide  a  new

form  of  Conversion  Notice  to  conform  to  the  Note.  Capitalized  terms
 used  in  this  notice  without

definition shall have the meanings given to them in the Note.

A.    Date of conversion:     ____________

B.    Conversion Amount:    ____________

C.    Conversion Price:  _______________

D.    Conversion Shares:  _______________ (C divided by D)

E.    Remaining Outstanding Balance of Note:  ____________

Sincerely,

CANNAVEST CORP.

By:



Name: Michael Mona, Jr.

Title: Chief Executive Officer



